Citation Nr: 0816981	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 17, 1998 
for the grant of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Elizabeth Roland, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
back disability and assigned a 60 percent rating, effective 
January 1999.  In a July 2003 rating decision, the RO found a 
clear and unmistakable error in the July 2001 rating decision 
that granted service connection for a back disability with an 
effective date of January 13, 1999.  Upon this finding, the 
veteran was awarded an earlier effective date of August 17, 
1998.  Subsequently in March 2005 and February 2007 rating 
decisions, the veteran was granted entitlement to TDIU with 
an effective date of August 17, 1998, respectively.  

The Board notes that the veteran has not perfected an appeal 
on the issue of entitlement to an earlier effective date for 
the grant of TDIU.  

In December 2007, the veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO.  The transcript is 
of record.  

At his hearing, the veteran submitted additional evidence to 
the Board without a waiver of initial adjudication of this 
evidence by the RO.  The evidence included a statement from 
the veteran's wife as well as copies of previously considered 
evidence.  The statement from the veteran's wife is 
essentially duplicative and redundant of the evidence already 
contained in the claims folder.  Therefore, remand for the 
issuance of a Supplemental Statement of the Case is not 
warranted. See 38 C.F.R. § 19.31, 19.37 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 1973 decision, the Board denied the 
veteran's claim of service connection for a back disability.  

3.  In July 1992, the RO most recently declined to reopen the 
veteran's previously denied claim of service connection for a 
back disability.  The veteran was notified of the decision 
and of his appellate rights, but did not appeal the denial.  

4.  VA received the veteran's request to reopen his 
previously denied claim of service connection for a back 
disability on August 17, 1998.  


CONCLUSIONS OF LAW

1.  The July 1992 rating decision declining to reopen the 
veteran's claim of service connection for a back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2.  Criteria for assignment of an effective date earlier than 
August 17, 1998, for the grant of service connection for a 
back disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.155 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was not given prior to the 
appealed AOJ decision, dated in January 2001.  VCAA notice 
was, however, given in April 2003-prior to the July 2003 
rating decision on the veteran's appeal for an earlier 
effective date.  The veteran's notice in compliance with 
Dingess was given following the AOJ decisions.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notices in this matter does not nullify the rating action 
upon which this appeal is based.  Because proper notices were 
provided in April 2003 and March 2006 and a Supplemental 
Statement of the Case was issued subsequent to those notices 
in October 2006, the Board finds that the notices are pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In December 2007, 
the veteran appeared and testified at a Travel Board hearing 
at the Montgomery RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that the effective date for his service-
connected back disability should be in 1963 as that was when 
his injury occurred.  He also stated that if an effective 
date in 1963 could not be granted, he should be awarded an 
effective date of October 16, 1971, as that is when he last 
worked.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  The communication may be 
from the claimant, his or her representative, a Member of 
Congress, or anyone acting as next friend of a claimant who 
is not sui juris.  38 C.F.R. § 3.155. 

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007). 

In an October 1971 rating decision, the RO denied the 
veteran's claim of service connection for a back disability.  
The decision was confirmed in an August 1973 Board decision.  
The veteran's requests to reopen his previously denied claim 
of service connection for a back disability were denied in 
January 1990 and July 1992 rating decisions.  

In January 1997, the veteran filed a request to reopen his 
previously denied claim of service connection for a back 
disability.  The RO sent the veteran a letter requesting he 
submit new and material evidence in support of his claim.  
The veteran did not submit any evidence.  The Board notes 
that where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  See 38 C.F.R. § 3.158(a).  VA received the 
veteran's new request to reopen on August 17, 1989.  

The veteran was granted service connection for a back 
disability in January 2001, with an effective date of January 
13, 1999.  Subsequently, the RO found clear and unmistakable 
error in the January 2001 decision and awarded an effective 
date of August 17, 1989-the date of receipt of the veteran's 
claim to reopen.  

The veteran has submitted numerous statements alleging that 
his award of service connection for his back disability 
should be effective as of the date of injury, or in any 
event, no later than his last day of work in October 1971.  
He also asserted that he has continuously appealed every 
decision made by VA and has written letters in support of his 
claim for over 40 years.  Also submitted were statements from 
the veteran's wife contending that the veteran has 
experienced severe back pain since service.  The veteran 
submitted statements from his U.S. Senator at the time, who 
wrote in reference to the veteran's appeal and subsequent 
Board denial in August 1973.  

To reiterate, the effective date of an award of benefits will 
generally depend on the date a claim for such benefits was 
filed, and the Board must consider evidence which may be 
construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date.  The Board is "required to review all the 
communications in the file...that could be interpreted to be 
a formal or informal claim for benefits."  Lalonde v. West, 
12 Vet. App. 377, 381 (1999).  

The Court has held that, "[w]hile the Board must interpret 
the appellant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998), 
Lalonde, 12 Vet. App. at 382 (holding that the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA). 

The Board finds, however, that the record does not contain an 
earlier formal or informal claim to reopen the previously 
denied claim of service connection for a back disability than 
August 17, 1998 following the prior final decision.  As noted 
above, the veteran's most recent final decision was in July 
1992 and he attempted to reopen his claim again in January 
1997, but abandoned the claim by not submitting any evidence 
in support of his request to reopen.  

Thus, according to 38 U.S.C.A. § 5110(a), the effective date 
cannot be earlier than the current designation of August 17, 
1998.  Although the veteran and his representative contend 
that service connection should be awarded from the date of 
injury or the date the veteran last worked, there is no legal 
justification offered for this theory, and the Board finds 
that the law does not provide for such benefit.  The 
veteran's August 1998 claim constituted a claim to reopen 
based upon the August 1973 Board decision denying service 
connection.  Moreover, the July 1992 rating decision is 
considered the most recent final decision, and there is no 
evidence of record suggesting that the veteran attempted to 
appeal that decision.  

The evidence of record does not support the veteran's 
contentions-specifically, he was found to have abandoned his 
January 1997 claim to reopen and he did not appeal the July 
1992 rating decision.  The date of receipt of the claim to 
reopen is controlling under the applicable law.  Although the 
Board is sympathetic to the veteran's contentions, the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than August 17, 1998 for the 
grant of service connection for a back disability.  The 
veteran's claim must, therefore, be denied.  




ORDER

An effective date earlier than August 17, 1998 for the grant 
of service connection for a back disability is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


